Title: James Madison to James Maury, 10 December 1830
From: Madison, James
To: Maury, James


                        
                            
                                My Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 10– 30.
                            
                        
                        
                        If I had less confidence in your goodness, I should want resolution to approach you with an apology for my
                            long silence, since your last favor was added to the balance against me. Throughout the period my health, with short
                            intervals, has been much affected, and the intervals happened to be occupied with drudgeries of the pen, which I could not
                            well shun. [Your intelligent and interesting son whom I had the pleasure of seeing in Richmond during the Convention, and
                            should have seen with greater pleasure at Mtpellier, has probably given you some account of the proceedings of that body;
                            which had occasional aspects a little ominous, but which terminated in a constitution, which few deny to be a great
                            improvement of the old one, though not a few beyond the mountains, murmer at as short of a just reform. In the N. W.
                            counties on the Ohio, there has been so much excitement, that a project was formed to annex themselves to the state of
                            Maryland; but there is little danger that it will be pursued into serious consequences. The most disagreeable feature in
                            our general affairs, is the discontent in the Southern States, Virginia included, with the Tariff and the expenditures on
                            Roads and Canals. In South Carolina the Spirit has been so violent, as to engender doctrines of the most menacing
                            tendency. Happily she is not supported in them, even by the States most sympathising with her complaints. And I trust all
                            our difficulties will gradually yeild to the patriotic considerations which have been so remedial in former instances.]
                        As you may not have recd. a copy of our new Constitution, I enclose one, which will enable you to compare it
                            with your recollections of the old. I will enclose also the Message of the President just published, if I obtain a copy in
                            time.
                        I presume you receive from better sources than I am, whatever information, relating to our Crops and prices,
                            would be acceptable. In this quarter the season has been remarkably unfavorable to the crops of corn & Tobo. to
                            the corn severly so. The Crops of wheat were the best we have had for some years. This is understood to be the case
                            throughout the U. States.
                        I am unable to give you any late information as to your friends in Albermale. The Deaths of Mr Divers and
                            his lady are doubtless Known to you. Col Lindsay in spite of his crippling accident, is again on his legs, and walking,
                            without a crutch.
                        I will not my friend, in the Spanish fashion, wish you may live a thousand years; ’but you have my best wishes
                            that your remaining ones whatever be their number, may experience all the blessings congenial with them. Mrs M charges me
                            to Say the Same for her.
                        
                            (Signed) Js Madison
                                
                            
                        
                    P.S. The message of the P. is inclosed. I reserve the Copy of the Constitution for a channel of Conveyance more suitable than the
                            present.